UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2006



In Re:   CARL C. HENDRICKS, JR.,

                                                            Debtor.

- - - - - - - - - - - - - - - -

CARL C. HENDRICKS, JR.,

                                             Plaintiff - Appellant,

          versus

CAROLYN BAIR,

                                              Defendant - Appellee,
           and

KEVIN CAMPBELL,

                                                           Trustee.



                            No.    02-2298



In Re:   CARL C. HENDRICKS, JR.,

                                                            Debtor.

- - - - - - - - - - - - - - - - -

CARL C. HENDRICKS, JR.,

                                             Plaintiff - Appellant,

           versus
CAROLYN BAIR,

                                               Defendant - Appellee,

          and


KEVIN CAMPBELL,


                                                           Trustee.




Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-3135-2-18; BK-99-80230)


Submitted:   March 26, 2004                Decided:    May 12, 2004


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


 Affirmed by unpublished per curiam opinion.


Carl C. Hendricks, Jr., Appellant Pro Se. Robert E. Austin, Jr.,
ROBERT E. AUSTIN, JR., P.A., Leesburg, Florida; Michael Conrady,
CAMPBELL LAW FIRM, Mount Pleasant, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In No. 01-2006, Carl C. Hendricks, Jr., appeals from the

district court’s order which dismissed as untimely his appeal from

the bankruptcy court’s consent order entered May 12, 2002, and

denied his motion to conduct further discovery during the pendency

of   his   appeal.        In   No.    02-2298,    Hendricks     appeals    from    the

magistrate    judge’s      order      enforcing    a     settlement   entered     into

between the parties in open court.*               We have reviewed the record

and found no reversible error.                Accordingly, we affirm for the

reasons    stated    by    the     district      court    and   magistrate   judge.

Hendricks    v.   Bair,        Nos.   CA-00-3135-2-18;       BK-99-80230     (D.S.C.

July 31, 2002; Oct. 23, 2002).                We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




      *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                        - 3 -